             Case 1:20-mc-00257-UNA Document 6 Filed 09/15/20 Page 1 of 2 PageID #: 270




                                  Laura Davis Jones            September 15, 2020          ljones@pszjlaw.com
                                                                                                 302.778.6401




W I L M I N G T O N, D E
L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
                                  VIA ELECTRONIC FILING AND HAND DELIVERY
N E W Y O R K, N Y
C O S T A M E S A, C A
                                  The Honorable Leonard P. Stark
919 NORTH MARKET STREET           U.S. District Court for the District of Delaware
17th FLOOR                        844 North King Street
P.O. BOX 8705
WILMINGTON
                                  Wilmington, Delaware 19801
DELAWARE 19899-8705

TELEPHONE: 302/652 4100
FACSIMILE: 302/652 4400
                                  Re: Northrop Grumman Ship Systems, Inc. v. Ministry of Defense of
                                  the Republic of Venezuela, No. 1:20-mc-00257-UNA
LOS ANGELES
10100 SANTA MONICA BLVD.          Dear Chief Judge Stark:
13th FLOOR
LOS ANGELES                       Together with Alston & Bird LLP, this firm represents the Plaintiff
CALIFORNIA 90067
                                  and judgment creditor Northrop Grumman Ship Systems, Inc., f/k/a
TELEPHONE: 310/277 6910
                                  Ingalls Shipbuilding, Inc., now known as Huntington Ingalls
FACSIMILE: 310/201 0760
                                  Incorporated (“Plaintiff” or “Huntington Ingalls”), in the matter of
                                  Northrop Grumman Ship Systems, Inc. v. Ministry of Defense of the
SAN FRANCISCO
150 CALIFORNIA STREET
                                  Republic of Venezuela, No. 1:20-mc-00257-UNA (D. Del.) currently
15th FLOOR                        before the Court.
SAN FRANCISCO
CALIFORNIA 94111-4500
                                  On July 31, 2020, Huntington Ingalls registered with this Court the
TELEPHONE: 415/263 7000           Judgment of the United States District Court for the Southern
FACSIMILE: 415/263 7010
                                  District of Mississippi confirming an international arbitration award
                                  against the Bolivarian Republic of Venezuela in the amount of
NEW YORK
                                  $137,977,646.43. Through its motion filed today in the above-
780 THIRD AVENUE
34th FLOOR
                                  captioned proceeding, Huntington Ingalls seeks relief pursuant to
NEW YORK                          Section 1610(c) of the Foreign Sovereign Immunities Act (“FSIA”),
NEW YORK 10017-2024               28 U.S.C. §§ 1610(c), and an order authorizing the Clerk of the
TELEPHONE: 212/561 7700           Court to issue a writ of attachment fieri facias (“fi. fa.”) as to the
FACSIMILE: 212/561 7777           shares of PDV Holding, Inc. (“PDVH”), a Delaware corporation
                                  fully-owned by Petróleos de Venezuela S.A. (“PDVSA”), the state
COSTA MESA                        oil company of Venezuela and the alter ego of its judgment debtor
650 TOWNE CENTER DRIVE
                                  the Bolivarian Republic of Venezuela (“Venezuela”).
SUITE 1500
COSTA MESA
CALIFORNIA 92626                  Huntington Ingalls requests that its motion be referred to Your
TELEPHONE: 714/384 4750
                                  Honor’s attention because it raises issues closely related to those
FACSIMILE: 714/384 4751



                                  DOCS_DE:230685.1 61134/001
WEB:   www.pszjlaw.com
Case 1:20-mc-00257-UNA Document 6 Filed 09/15/20 Page 2 of 2 PageID #: 271




                     September 15, 2020
                     Page 2

                     already before the Court in Crystallex International Corp. v.
                     Bolivarian Republic of Venezuela, C.A. No. 17-mc-151-LPS and
                     other related cases.

                     We understand that the Court has scheduled a telephone conference
                     in Crystallex for this Thursday, September 17, 2020 at 9:00 AM.
                     See Oral Order, Crystallex International Corporation v. Bolivarian
                     Republic of Venezuela, No. No. 17-mc-151-LPS (D. Del.) (D.I.
                     218). Huntington Ingalls respectfully requests that the Court grant
                     leave for its lead counsel, Alexander A. Yanos of Alston & Bird
                     (pro hac vice pending), to be heard at this Thursday morning’s
                     hearing for no more than five minutes on the issues more broadly
                     before the Court and implicated by Huntington Ingalls’ motion.

                     Respectfully submitted,

                     /s/ Laura Davis Jones

                     Laura Davis Jones
                     Pachulski Stang Ziehl & Jones LLP

                     Attorneys for Plaintiff

                     CC: All counsel of record in 1:17-mc-00151-LPS; 1:19-mc-00290-
                     LPS; and 1:19-cv-00290-LPS




                                                     2
                     DOCS_DE:230685.1 61134/001
